Exhibit 10.3
EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (this “Agreement”) is made as of the 1st day of
August 2006, by and between Cereplast, Inc., a Nevada corporation (the
“Company”), and Frederic Scheer, an individual (“Employee”), and is made with
respect to the following facts:
R E C I T A L S
A. The Company and the Employee wish to ensure that the Company will receive the
benefit of Employee’s loyalty and service.
B. In order to help ensure that the Company receives the benefit of Employee’s
loyalty and service, the parties desire to enter into this formal Employment
Agreement to provide Employee with appropriate compensation arrangements and to
assure Employee of employment stability.
C. The parties have entered into this Agreement for the purpose of setting forth
the terms of employment of the Employee by the Company.
NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, THE PARTIES HERETO AGREE AS FOLLOWS:
1. Employment of Employee and Duties. The Company hereby hires Employee and
Employee hereby accepts employment upon the terms and conditions described in
this Agreement. The Employee shall continue to be the Chief Executive Officer
and President of the Company with all of the duties, privileges and authorities
usually attendant upon such office, including but not limited to overall
supervision of the management of the Company’s operations. Subject to (a) the
general supervision of the Board of Directors of the Company, and (b) the
Employee’s duty to report to the Board of Directors periodically, as specified
by it from time-to-time, Employee shall have all of the authority to perform his
employment duties for the Company.
2. Time and Effort. Employee agrees to devote his full working time and
attention to the management of the Company’s business affairs, the
implementation of its strategic plan, as determined by the Board of Directors,
and the fulfillment of his duties and responsibilities as the Company’s Chief
Executive Officer and President. Expenditure of a reasonable amount of time for
personal matters and business and charitable activities shall not be deemed to
be a breach of this Agreement, provided that those activities do not materially
interfere with the services required to be rendered to the Company under this
Agreement.
3. The Company’s Authority. Employee agrees to comply with the Company’s rules
and regulations as adopted by the Company’s Board of Directors regarding
performance of his duties, and to carry out and perform those orders, directions
and policies established by the Company with respect to his engagement. Employee
shall promptly notify the Company’s Board of Directors of any objection he has
to the Board’s directives and the reasons for such objection.
4. Noncompetition by Employee. During the term of this Agreement, the Employee
shall not, directly or indirectly, either as an employee, employer, consultant,
agent, principal, partner, stockholder (in a private company), corporate
officer, director, or in any other individual or representative capacity, engage
or participate in any business that is in direct competition with the business
of the Company or its affiliates.

 

1



--------------------------------------------------------------------------------



 



5. Term of Agreement. This Agreement shall commence to be effective on August 1,
2006 (the “Commencement Date”), and shall continue until July 31, 2011, unless
terminated as provided in Section 14 hereof.
6. Compensation. During the term of this Agreement, the Company shall pay the
following compensation to Employee:
6.1 Annual Compensation. Employee shall be paid a fixed salary of $400,000 per
year, payable in two installments per month of $16,700 each on the 1st and 16th
day of each month, corresponding to the second half of the previous month and
the first 15 days of the current month, respectively, commencing on August 16,
2006 for the period from August 1, 2006 until August 15, 2006. Employee shall
receive an annual 7% increase in said fixed salary effective each January 1st
during the term of this Agreement. Employee has the right is his sole discretion
to defer any portion of his salary in excess of $13,000 per month and have it
paid at a later date by notifying the Company on or before the scheduled date
for a salary payment.
6.2 Additional Compensation. In addition to the compensation set forth in
Section 6.1 of this Agreement, Employee may be paid a bonus or bonuses during
each year, as determined at the sole discretion of the Company’s Board of
Directors based on the Board’s evaluation of the Employee’s definable efforts,
accomplishments and similar contributions.
7. Fringe Benefits. Employee shall be entitled to all fringe benefits which the
Company or its subsidiaries may make available from time-to-time for persons
with comparable positions and responsibilities. Without limitation, such
benefits shall include participation in any life and disability insurance
programs, profit incentive plans, pension or retirement plans, and bonus plans
as are maintained or adopted from time-to-time by the Company. The Company shall
also provide Employee with medical and dental group insurance coverage or
equivalent coverage for Employee and his dependents. The medical and dental
insurance coverage shall begin on the Commencement Date and shall continue
throughout the term of this Agreement. The Company will also provide and pay for
a health club membership for Employee, reasonably selected by the Employee.
8. Office and Staff. In order to enable Employee to discharge his obligations
and duties pursuant to this Agreement, the Company agrees that it shall provide
suitable office space for Employee in El Segundo, California, together with all
necessary and appropriate supporting staff and secretarial assistance,
equipment, stationery, books and supplies. Employee agrees that the office space
and supporting staff presently in place is suitable for the purposes of this
Agreement. The Company agrees to provide at its expense parking for one vehicle
by the Employee at the Company’s executive offices.
9. Reimbursement of Expenses. The Company shall reimburse Employee for all
reasonable travel, mobile telephone, promotional and entertainment expenses
incurred in connection with the performance of Employee’s duties hereunder,
subject to Section 10 of this Agreement with respect to automobile expenses.
Employee’s reimbursable expenses shall be paid promptly by the Company upon
presentment by Employee of an itemized list of invoices describing such
expenses. All compensation provided in Sections 6, 7, and 9 of this Agreement
shall be subject to customary withholding tax and other employment taxes, to the
extent required by law.
10. Automobile. Notwithstanding anything else herein to the contrary, the
Company shall pay to the Employee a fixed amount equal to $500 per month on the
last day of each month during the term of this Agreement as reimbursement to the
Employee on a non-accountable basis of all expenses incurred by the Employee for
the use of his automobile for Company business purposes, including but not
limited to depreciation, repairs, maintenance, gasoline and insurance. After the
expiration of the first year of the term of this Agreement, the Company’s Board
of Directors will review and may in its discretion determine to increase the
Employee’s automobile allowance, or authorize the Company to lease an automobile
for the Employee. Employee shall not be entitled to any other reimbursement for
the use of his automobile for business purposes.

 

2



--------------------------------------------------------------------------------



 



11. Vacation. Employee shall be entitled to three weeks of paid vacation per
year or pro rata portion of each year of service by Employee under this
Agreement. The Employee shall be entitled to the holidays provided in the
Company’s established corporate policy for employees with comparable duties and
responsibilities.
12. Rights In And To Inventions And Patents.
12.1 Description of Parties’ Rights. The Employee agrees that with respect to
any inventions made by him or the Company during the term of this Agreement,
solely or jointly with others, (i) which are made with the Company’s equipment,
supplies, facilities, trade secrets or time, or (ii) which relate to the
business of the Company or the Company’s actual or demonstrably anticipated
research or development, or (iii) which result from any work performed by the
Employee for the Company, such inventions shall belong to the Company. The
Employee also agrees that the Company shall have the right to keep such
inventions as trade secrets, if the Company chooses.
12.2 Disclosure Requirements. For purposes of this Agreement, an invention is
deemed to have been made during the term of this Agreement if, during such
period, the invention was conceived or first actually reduced to practice. In
order to permit the Company to claim rights to which it may be entitled, the
Employee agrees to disclose to the Company in confidence the nature of all
patent applications filed by the Employee during the term of this Agreement.
13. Termination. This Agreement may be terminated in the following manner and
not otherwise:
13.1 Mutual Agreement. This Agreement may be terminated by the mutual written
agreement of the Company and Employee to terminate.
13.2 Termination by Employee for Breach. Employee may at his option and in his
sole discretion terminate this Agreement for the material breach by the Company
of the terms of this Agreement. In the event of such termination, Employee shall
give the Company 30 days prior written notice.
13.3 Termination by the Company for Breach. The Company may at its option
terminate this Agreement in the event that the Employee intentionally performs
his duties in bad faith under this Agreement, or breaches his fiduciary duty to
the Company, to the Board of Directors or to the Company’s shareholders;
provided, however, that the Company shall give the Employee written notice of
specific instances for the basis of any termination of this Agreement by the
Company pursuant to Section 13.3 of this Agreement. Employee shall have a period
of 30 days after said notice in which to cease the alleged violations before the
Company may terminate this Agreement. If Employee ceases to commit the alleged
violations within said 30 day period, the Company may not terminate this
Agreement pursuant to this Section. If Employee continues to commit the alleged
violations after said 30 day period, the Company may terminate this Agreement
immediately upon written notification to Employee. Notwithstanding anything else
herein to the contrary, if the Employee is removed pursuant to Section 13.3 of
this Agreement, the Employee shall receive all of the benefits provided in
Section 14(iii) of this Agreement, regardless of the terms and conditions of the
Company’s Stock Option Plan or any existing stock option agreements or any
amendments thereto governing the options described in Section 14(iii) of this
Agreement.
13.4 Termination Upon Death. This Agreement shall terminate upon the death of
the Employee.

 

3



--------------------------------------------------------------------------------



 



13.5 Termination Upon the Disability of the Employee. This Agreement shall
terminate upon the disability of the Employee. As used in the previous sentence,
the term “disability” shall mean the complete disability to discharge Employee’s
duties and responsibilities for a continuous period of not less than six months
during any calendar year. Any physical or mental disability which does not
prevent Employee from discharging his duties and responsibilities in accordance
with usual standards of conduct as determined by the Company in its reasonable
opinion shall not constitute a disability under this Agreement.
13.6 Termination from or Changes in Position. Removal of the Employee from his
position as the Chief Executive Officer or President of the Company shall be
deemed to be a termination subject to the severance payment positions set forth
in Section 14 of this Agreement. The Company shall not be entitled to place the
Employee in any other employment position without the Employee’s consent. The
Employee’s failure to consent shall not be a breach of any provision of this
Agreement.
13.7 Termination As A Result of A Change in Control of the Company. “Change of
Control” is defined as a sale of all or substantially all of the Company’s
assets or more than fifty percent (50%) of the Company’s outstanding stock, to a
purchaser which is unaffiliated with the Company, in a single transaction or a
series of related transactions, or a merger pursuant to which the Company is not
the surviving corporation, with any entity which is unaffiliated with the
Company. In the event of a Change in Control of the Company, if the Employee,
negotiating in good faith, is unable to come to an agreement with the surviving
company regarding an employment agreement, then the Employee may terminate this
Agreement pursuant to Section 13.2 of this Agreement.
13.8 Other Termination by Employee. If this Agreement is terminated by Employee
in writing for a reason other than the Company’s breach of this Agreement (i.e.
voluntary resignation) then (a) Employer shall not be entitled to assert any
claim against the Employee for consequential or indirect damages or for lost
profits as a result of the termination; and (b) Employee shall not be entitled
to any rights set forth in Section 14 of this Agreement except that Employee
shall be entitled to the right to exercise vested options, if any, for a period
of 90 days after the date of the written notification of termination by the
Employee.
14. Improper Termination. If this Agreement is terminated by Employee for any
reason pursuant to Section 13.2, 13.6 or 13.7 of this Agreement or by the
Company in any manner except specifically in accordance with Section 13.1 or
13.3, 13.4 or 13.5 of this Agreement, then (i) the Company shall immediately pay
to the Employee a lump sum payment equal to the sum of the Employee’s entire
annual compensation and accrued but unpaid bonus (if any, with respect to bonus)
payable through the end of the term of this Agreement pursuant to Sections 6.1
and 6.2 herein, respectively, plus an additional lump sum equal to 36 months of
his last monthly payment on record (ii) Employee shall be entitled to all of the
benefits under Section 7 of this Agreement, as amended, through the end of the
term of this Agreement, and (iii) if applicable, all unvested stock options
owned by Employee will immediately vest, Employee shall be entitled to exercise
all vested stock options which he owns for the entire remaining exercise period
of the stock options, no such stock options shall terminate prior to said
expiration dates, and no “severance” shall be deemed to have occurred under the
Company’s Stock Option Plan or under existing Stock Option Agreements covering
said stock options. It is specifically agreed that in such event Employee shall
have no duty to mitigate his damages by seeking comparable, inferior or
different employment.
15. Indemnification of Employee. Pursuant to the provisions and subject to the
limitations of the California Corporations Code, and in particular Sections 204
and 317 therein, the Company shall indemnify and hold Employee harmless as
provided in Sections 15.1, 15.2 and 15.3 of this Agreement. The Company shall,
upon the request of Employee, assume the defense and directly bear all of the
expense of any action or proceedings which may arise for which Employee is
entitled to indemnification pursuant to this Section.

 

4



--------------------------------------------------------------------------------



 



15.1 Indemnification of Employee for Actions by Third Parties. The Company
hereby agrees to indemnify and hold Employee harmless from any liability,
claims, fines, damages, losses, expenses, judgments or settlements actually
incurred by him, including but not limited to reasonable attorneys’ fees and
costs actually incurred by him as they are incurred, as a result of Employee
being made at any time a party to, or being threatened to be made a party to,
any proceeding (other than an action by or in the right of the Company, which is
addressed in Section 15.2 of this Agreement), relating to actions Employee takes
within the scope of his employment as the Chief Executive Officer of the Company
or in any other employment capacity, or in his role as a director of the
Company, provided that Employee acted in good faith and in a manner he
reasonably believed to be in the best interest of the Company and, in the case
of a criminal proceeding, had no reasonable cause to believe his conduct was
unlawful.
15.2 Indemnification of Employee for Actions in the Right of the Company. The
Company hereby agrees to indemnify and hold Employee harmless from any
liability, claims, damages, losses, expenses, judgments or settlements actually
incurred by him, including but not limited to reasonable attorneys’ fees and
costs actually incurred by him as they are incurred, as a result of Employee
being made a party to, or being threatened to be made a party to, any proceeding
by or in the right of the Company to procure a judgment in its favor by reason
of any action taken by Employee as an officer, director or agent of the Company,
provided that Employee acted in good faith in a manner he reasonably believed to
be in the best interests of the Company and its shareholders, and provided
further, that no indemnification by the Company shall be required pursuant to
this Section 15.2 (i) for acts or omissions that involve intentional misconduct
or a knowing and culpable violation of law, (ii) for acts or omissions that
Employee believed to be contrary to the best interests of the Company or its
shareholders or that involve the absence of good faith on the part of Employee,
(iii) for any transaction from which Employee derived an improper personal
benefit, (iv) for acts or omissions that show a reckless disregard by Employee
of his duties to the Company or its shareholders in circumstances in which
Employee was aware, or should have been aware, in the ordinary course of
performing his duties, of a risk of serious injury to the Company or its
shareholders, (v) for acts or omissions that constitute an unexcused pattern of
inattention that amounts to an abdication of Employee’s duties to the Company or
its shareholders, or (vi) for any other act by Employee for which Employee is
not permitted to be indemnified under the California Corporations Code.
Furthermore, the Company has no obligation to indemnify Employee pursuant to
this Section 15.2 in any of the following circumstances:
A. In respect of any claim, issue, or matter as to which Employee is adjudged to
be liable to the Company in the performance of his duties to the Company and its
shareholders, unless and only to the extent that the court in which such action
was brought determines upon application that, in view of all the circumstances
of the case, he is fairly and reasonably entitled to indemnity for the expenses
and then only in the amount that the court shall determine.
B. In the event of the application of Section 15.2(A), then for amounts paid in
settling or otherwise disposing of a threatened or pending action without court
approval.
C. In the event of the application of Section 15.2(A), then for expenses
incurred in defending a threatened or pending action which is settled or
otherwise disposed of without court approval.
15.3 Reimbursement. In the event that it is determined by a trier of fact that
Employee is not entitled to indemnification by the Company pursuant to
Sections 15.1 or 15.2 of this Agreement, then Employee is obligated to reimburse
the Company for all amounts paid by the Company on behalf of Employee pursuant
to the indemnification provisions of this Agreement. In the event that Employee
is successful on the merits in the defense of any proceeding referred to in
Sections 15.1 or 15.2 of this Agreement, or any related claim, issue or matter,
then the Company will indemnify and hold Employee harmless from all fees, costs
and expenses actually incurred by him in connection with the defense of any such
proceeding, claim, issue or matter.

 

5



--------------------------------------------------------------------------------



 



16. Assignability of Benefits. Except to the extent that this provision may be
contrary to law, no assignment, pledge, collateralization or attachment of any
of the benefits under this Agreement shall be valid or recognized by the
Company. Except as provided by law, payment provided for by this Agreement shall
not be subject to seizure for payment of any debts or judgments against the
Employee, nor shall the Employee have any right to transfer, modify, anticipate
or encumber any rights or benefits hereunder; provided that any stock issued by
the Company to the Employee pursuant to this Agreement shall not be subject to
Section 16 of this Agreement.
17. Directors’ and Officers’ Liability Insurance. The Company will utilize its
best efforts in good faith to purchase directors’ and officers’ liability
insurance for the officers and directors of the Company, which would include the
same coverage for Employee. The Company covenants to maintain in effect a
directors’ and officers’ liability insurance policy on the same terms and
conditions as applicable to all other officers and directors of the Company.
18. Notice. All notices and other communications required or permitted hereunder
shall be in writing or in the form of a telex or telecopy (confirmed in writing)
to be given only during the recipient’s normal business hours unless
arrangements have otherwise been made to receive such notice by telex or
telecopy outside of normal business hours, and shall be mailed by registered or
certified mail, postage prepaid, or otherwise delivered by hand, messenger, or
telex or telecopy (as provided above) addressed (a) if to the Employee, at the
address for such Employee set forth on the signature page hereto or at such
other address as such Employee shall have furnished to the Company in writing or
(b) if to the Company, to its principal executive offices and addressed to the
attention of the Chairman of the Board, or at such other address as the Company
shall have furnished in writing to the Employee.
In case of the Company:
Cereplast, Inc.
3433 El Segundo Boulevard
Hawthorne, California 90250
Attention: Chairman of the Board of Directors
Telephone Number: (310) 676-5000
Facsimile Number: (310) 676-5003
In case of the Employee:
Frederic Scheer
The address listed below Mr. Scheer’s
signature to this Agreement.

 

6



--------------------------------------------------------------------------------



 



19. Attorneys’ Fees. In the event that any of the parties must resort to legal
action in order to enforce the provisions of this Agreement or to defend such
suit, the prevailing party shall be entitled to receive reimbursement from the
nonprevailing party for all reasonable attorneys’ fees and all other costs
incurred in commencing or defending such suit.
20. Entire Agreement. This Agreement embodies the entire understanding among the
parties and merges all prior discussions or communications among them, and no
party shall be bound by any definitions, conditions, warranties, or
representations other than as expressly stated in this Agreement or as
subsequently set forth in a writing signed by the duly authorized
representatives of all of the parties hereto.
21. No Oral Change; Amendment. This Agreement may only be changed or modified
and any provision hereof may only be waived by a writing signed by the party
against whom enforcement of any waiver, change or modification is sought. This
Agreement may be amended only in writing by mutual consent of the parties.
22. Severability. In the event that any provision of this Agreement shall be
void or unenforceable for any reason whatsoever, then such provision shall be
stricken and of no force and effect. The remaining provisions of this Agreement
shall, however, continue in full force and effect, and to the extent required,
shall be modified to preserve their validity.
23. Applicable Law. This Agreement shall be construed as a whole and in
accordance with its fair meaning. This Agreement shall be interpreted in
accordance with the laws of the State of California, and venue for any action or
proceedings brought with respect to this Agreement shall be in the County of Los
Angeles in the State of California.
24. Successors and Assigns. Each covenant and condition of this Agreement shall
inure to the benefit of and be binding upon the parties hereto, their respective
heirs, personal representatives, assigns and successors in interest. Without
limiting the generality of the foregoing sentence, this Agreement shall be
binding upon any successor to the Company whether by merger, reorganization or
otherwise.

 

7



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

         
COMPANY:
  CEREPLAST, INC.
a Nevada corporation    
 
       
Attest:
  /s/ Fredric Scheer    
 
       
 
  Fredric Scheer, Chief Executive Officer, President and Chairman of the Board
of Directors    
 
       
/s/ Brian Altounian
                 
Brian Altounian, Director
       
 
       
EMPLOYEE:
       
 
  /s/ Frederic Scheer    
 
       
 
  Frederic Scheer    
 
       
 
       
 
       
 
  Street Address    
 
       
 
       
 
       
 
  City, State and Zip Code    
 
       
 
  Telephone Number:      
 
       
 
  Facsimile Number:                                             

 

8